Exhibit 10.40

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
November 1, 2007, by and between NATURAL ALTERNATIVES INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 1, 2004, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1 .(a) is hereby amended (a) by deleting “November 1, 2008” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “November 1, 2009,” and (b) by deleting “Twelve
Million Dollars ($12,000,000.00)” as the maximum principal amount available
under the Line of Credit, and by substituting for said amount “Seven Million
Five Hundred Thousand Dollars ($7,500,000.00),” with such changes to be
effective upon the execution and delivery to Bank of a promissory note dated as
of November 1, 2007 (which promissory note shall replace and be deemed the Line
of Credit Note defined in and made pursuant to the Credit Agreement) and all
other contracts, instruments and documents required by Bank to evidence such
change.

2. The first sentence of Section 1.1 (b) is hereby deleted in its entirety, and
the following substituted therefor:

 

“Outstanding borrowings under the Line of Credit, to a maximum of the principal
amount set forth above, shall not at any time exceed an aggregate of eighty-five
percent (85%) of Borrower’s eligible accounts receivable, plus fifty percent
(50%) of the value of Borrower’s eligible inventory (exclusive of work in
process and inventory which is obsolete, unsaleable or damaged), with value
defined as the lower of cost or market value; provided however, that outstanding
borrowings against inventory shall not at any time exceed an aggregate of Three
Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00) however the
outstanding borrowings against such inventory shall not at any time exceed
eligible accounts receivable.”



--------------------------------------------------------------------------------

3. Section 1.4.(a) is hereby deleted in its entirety, and the following
substituted therefor:

 

“(a) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including November 1, 2008, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of foreign currencies designated by Borrower; provided however, that the
contact limit shall not at any time exceed an aggregate of One Million Eight
Hundred Thousand United States Dollars (US$1,800,000.00). No foreign exchange
contract shall be executed for a term which extends beyond November 1, 2009.
Borrower shall have a “Delivery Limit” under the Foreign Exchange Facility not
to exceed at any time the aggregate principal amount of Zero United States
Dollars (US$0.00) with PVD (“Payment versus Delivery”) which will require
Borrower to provide funds before the currency is delivered and this will
eliminate the 1 or 2 business day settlement period and mitigate settlement
risk. All foreign exchange transactions shall be subject to the additional terms
of a Foreign Exchange Agreement dated as of May 1, 2004 (“Foreign Exchange
Agreement”), all terms of which are incorporated herein by this reference.”

4. Section 4.3.(d) is hereby deleted in its entirety, and the following
substituted therefor:

 

“(d) not later than 15 days after and as of the end of each month, a borrowing
base certificate, an inventory collateral report, an aged listing of accounts
receivable and accounts payable, and a reconciliation of accounts; semi-monthly
collateral report if Borrower elects to use 35% concentration allowance for
Mannatech, Inc. and a new account debtor acceptable to Bank, and not later than
30 days after and as of the end of each May and November, a list of the names,
addresses and contact phone numbers of all Borrower’s account debtors;”

5. In consideration of the changes set forth herein and as a condition to the
effectiveness hereof, immediately upon signing this Amendment Borrower shall pay
to Bank a non-refundable fee of $9,375.00.

6. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

7. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

      

WELLS FARGO BANK,
NATIONAL ASSOCIATION

NATURAL ALTERNATIVES INTERNATIONAL, INC.     By:   

/s/ Mark A. LeDoux

    By:  

/s/ Bernie Palmer

   Mark A. LeDoux       Bernie Palmer    Chairman       Vice President By:   

/s/ Randell Weaver

         Randell Weaver          President          Executed on December 18,
2007      